                                                             1    David H. Krieger, Esq.
                                                                  Nevada Bar No. 9086
                                                             2    Shawn W. Miller, Esq.
                                                             3    Nevada Bar No. 7825
                                                                  HAINES & KRIEGER, LLC
                                                             4    8985 S. Eastern Ave., Suite 350
                                                                  Henderson, NV 89123
                                                             5    (T) (702) 880-5554
                                                                  (F) (702) 967-6665
                                                             6
                                                                  dkrieger@hainesandkrieger.com
                                                             7    smiller@hainesandkrieger.com

                                                             8    Attorneys for Plaintiff
                                                                  LAQUIETA A. COOKS
                                                             9
                                                            10                                    UNITED STATES DISTRICT COURT
                                                                                                       DISTRICT OF NEVADA
                                                            11
HAINES & KRIEGER, LLC




                                                                 LAQUIETA A. COOKS,                                 Case No. 2:19-cv-01167-JAD-BNW
                        8985 S. Eastern Avenue, Suite 350




                                                            12
                           Henderson, Nevada 89123




                                                                                     Plaintiff,                     [PROPOSED] STIPULATED PROTECTIVE
                                                            13                                                      ORDER
                                                                        v.
                                                            14
                                                                 EQUIFAX INFORMATION SERVICES,
                                                            15   LLC; TRANSUNION, LLC; OCWEN LOAN
                                                                 SERVICING,
                                                            16
                                                            17                       Defendants.

                                                            18
                                                                            IT IS HEREBY STIPULATED by and between LAQUIETA A. COOKS (“Plaintiff”) and
                                                            19
                                                                 Defendants EQUIFAX INFORMATION SERVICES, LLC (“Equifax”) and OCWEN LOAN
                                                            20   SERVICING (“Ocwen”), collectively, the “Parties,” by and through their counsel of record, as
                                                            21   follows:
                                                            22              WHEREAS, documents and information have been and may be sought, produced or
                                                            23   exhibited by and among the parties to this action relating to trade secrets, confidential research,

                                                            24   development, technology or other proprietary information belonging to the defendants and/or
                                                                 personal income, credit and other confidential information of Plaintiff.
                                                            25
                                                                            THEREFORE, an Order of this Court protecting such confidential information shall be and
                                                            26
                                                                 hereby is made by this Court on the following terms:
                                                            27
                                                            28
                                                             1
                                                                        1.    This Order shall govern the use, handling and disclosure of all documents,
                                                             2
                                                                 testimony or information produced or given in this action which are designated to be subject to
                                                             3
                                                                 this Order in accordance with the terms hereof.
                                                             4
                                                                        2.    Any party or non-party producing or filing documents or other materials in this
                                                             5
                                                                 action may designate such materials and the information contained therein subject to this Order
                                                             6
                                                                 by typing or stamping on the front of the document, or on the portion(s) of the document for
                                                             7
                                                                 which confidential treatment is designated, “Confidential.”
                                                             8
HAINES & KRIEGER, LLC
                        8985 S. Eastern Avenue, Suite 350




                                                                        3.    To the extent any motions, briefs, pleadings, deposition transcripts, or other papers
                           Henderson, Nevada 89123




                                                             9
                                                                 to be filed with the Court incorporate documents or information subject to this Order, the party
                                                            10
                                                                 filing such papers shall designate such materials, or portions thereof, as “Confidential,” and shall
                                                            11
                                                                 file them with the clerk under seal; provided, however, that a copy of such filing having the
                                                            12
                                                                 confidential information deleted therefrom may be made part of the public record. Any party
                                                            13
                                                                 filing any document under seal must comply with the requirements of Local Rules.
                                                            14
                                                                        4.    All documents, transcripts, or other materials subject to this Order, and all
                                                            15
                                                                 information derived therefrom (including, but not limited to, all testimony, deposition, or
                                                            16
                                                            17   otherwise, that refers, reflects or otherwise discusses any information designated Confidential

                                                            18   hereunder), shall not be used, directly or indirectly, by any person, including Plaintiff, Ocwen

                                                            19   and Equifax and commercial or competitive purposes or for any purpose whatsoever other than

                                                            20   solely for the preparation and trial of this action in accordance with the provisions of this Order.

                                                            21          5.       All depositions or portions of depositions taken in this action that contain

                                                            22   confidential information may be designated as “Confidential” and thereby obtain the protections

                                                            23   accorded other confidential information. The parties shall have twenty-one (21) days from the

                                                            24   date a deposition is taken, or fourteen (14) days from the date a deposition transcript is received,

                                                            25   whichever date is greater, to serve a notice to all parties designating portions as “Confidential.”
                                                            26   Until such time, all deposition testimony shall be treated as confidential information. To the
                                                            27   extent any designations are made on the record during the deposition, the designating party need
                                                            28


                                                                                                               2 of 6
                                                             1
                                                                 not serve a notice re-designating those portions of the transcript as confidential information.
                                                             2
                                                                 Any party may challenge any such designation in accordance with Paragraph 14 of this Order.
                                                             3
                                                                        6.    Except with the prior written consent of the individual or entity designating a
                                                             4
                                                                 document or portions of a document as “Confidential,” or pursuant to prior Order after notice,
                                                             5
                                                                 any document, transcript or pleading given “Confidential” treatment under this Order, and any
                                                             6
                                                                 information contained in, or derived from any such materials (including but not limited to, all
                                                             7
                                                                 deposition testimony that refers, reflects or otherwise discusses any information designated
                                                             8
HAINES & KRIEGER, LLC
                        8985 S. Eastern Avenue, Suite 350




                                                                 confidential hereunder) may not be disclosed other than in accordance with this Order and may
                           Henderson, Nevada 89123




                                                             9
                                                                 not be disclosed to any person other than: (a) the Court and its officers; (b) parties to this
                                                            10
                                                                 litigation; (c) counsel for the parties, whether retained counsel or in-house counsel and
                                                            11
                                                                 employees of counsel assigned to assist such counsel in the preparation of this litigation; (d) fact
                                                            12
                                                                 witnesses subject to a proffer to the Court or a stipulation of the parties that such witnesses need
                                                            13
                                                                 to know such information; (e) present or former employees of the producing party in connection
                                                            14
                                                                 with their depositions in this action (provided that no former employees shall be shown
                                                            15
                                                                 documents prepared after the date of his or her departure); and (f) experts specifically retained as
                                                            16
                                                            17   consultants or expert witnesses in connection with this litigation.

                                                            18          7.       Documents produced pursuant to this Order shall not be made available to any

                                                            19   person designated in Subparagraph 6 (f) unless he or she shall have first read this Order, agreed

                                                            20   to be bound by its terms, and signed the attached Declaration of Compliance.

                                                            21          8.       Third parties who are the subject of discovery requests, subpoenas or depositions

                                                            22   in this case may take advantage of the provisions of this Protective Order by providing the

                                                            23   parties with written notice that they intend to comply with and be bound by the terms of this

                                                            24   Protective Order.

                                                            25          9.    All persons receiving any or all documents produced pursuant to this Order shall be
                                                            26   advised of their confidential nature.     All persons to whom confidential information and/or
                                                            27   documents are disclosed are hereby enjoined from disclosing same to any person except as
                                                            28   provided herein, and are further enjoined from using same except in the preparation for and trial

                                                                                                               3 of 6
                                                             1
                                                                 of the above-captioned action between the named parties thereto.           No person receiving or
                                                             2
                                                                 reviewing such confidential documents, information or transcript shall disseminate or disclose
                                                             3
                                                                 them to any person other than those described above in Paragraph 6 and for the purposes
                                                             4
                                                                 specified, and in no event, shall such person make any other use of such document or transcript.
                                                             5
                                                                        10.   Nothing in this Order shall prevent a party from using at trial any information or
                                                             6
                                                                 materials designated “Confidential.”
                                                             7
                                                                        11.   This Order has been agreed to by the parties to facilitate discovery and the
                                                             8
HAINES & KRIEGER, LLC
                        8985 S. Eastern Avenue, Suite 350




                                                                 production of relevant evidence in this action.        Neither the entry of this Order, nor the
                           Henderson, Nevada 89123




                                                             9
                                                                 designation of any information, document, or the like as “Confidential,” nor the failure to make
                                                            10
                                                                 such designation, shall constitute evidence with respect to any issue in this action.
                                                            11
                                                                        12.      Inadvertent failure to designate any document, transcript, or other materials
                                                            12
                                                                 “Confidential” will not constitute a waiver of an otherwise valid claim of confidentiality
                                                            13
                                                                 pursuant to this Order, so long as a claim of confidentiality is promptly asserted after discovery
                                                            14
                                                                 of the inadvertent failure. If a party designates a document as “Confidential” after it was initially
                                                            15
                                                                 produced, the receiving party, on notification of the designation, must make a reasonable effort
                                                            16
                                                            17   to assure that the document is treated in accordance with the provisions of this Order, and upon

                                                            18   request from the producing party certify that the designated documents have been maintained as

                                                            19   confidential information. The designating party shall have the burden of proving that any

                                                            20   document designated as CONFIDENTIAL is entitled to such protection.

                                                            21          13.   Within sixty (60) days after the final termination of this litigation, all documents,

                                                            22   transcripts, or other materials afforded confidential treatment pursuant to this Order, including

                                                            23   any extracts, summaries or compilations taken therefrom, but excluding any materials which in

                                                            24   the good faith judgment of counsel are work product materials, shall be returned to the Producing

                                                            25   Party. In lieu of return, the parties may agree to destroy the documents, to the extent practicable.
                                                            26          14.   In the event that any party to this litigation disagrees at any point in these
                                                            27   proceedings with any designation made under this Protective Order, the parties shall first try to
                                                            28   resolve such dispute in good faith on an informal basis. If the dispute cannot be resolved, the

                                                                                                               4 of 6
                                                             1
                                                                  party objecting to the designation may seek appropriate relief from this Court. During the
                                                             2
                                                                  pendency of any challenge to the designation of a document or information, the designated
                                                             3
                                                                  document or information shall continue to be treated as “Confidential” subject to the provisions
                                                             4
                                                                  of this Protective Order.
                                                             5
                                                                          15.   Nothing herein shall affect or restrict the rights of any party with respect to its own
                                                             6
                                                                  documents or to the information obtained or developed independently of documents, transcripts
                                                             7
                                                                  and materials afforded confidential treatment pursuant to this Order.
                                                             8
HAINES & KRIEGER, LLC
                        8985 S. Eastern Avenue, Suite 350




                                                                          16.      The Court retains the right to allow disclosure of any subject covered by this
                           Henderson, Nevada 89123




                                                             9
                                                                  stipulation or to modify this stipulation at any time in the interest of justice.
                                                            10
                                                                        IT IS SO STIPULATED.
                                                            11          Dated October 23, 2019
                                                            12
                                                               /s/Shawn W. Miller             .                      /s/ Anna Jane Zarndt              .
                                                            13 Shawn W. Miller, Esq.                                 Anna Jane I. Zarndt, Esq.
                                                               Haines & Krieger, LLC                                 Troutman Sanders LLP
                                                            14 8985 S. Eastern Avenue, Suite 350                     222 Central Park Avenue
                                                            15 Henderson, Nevada 89123                               Suite. 2000
                                                               Attorneys for Plaintiff                               Virginia Beach, VA 23462
                                                            16                                                             — And—
                                                               /s/ Jeremy J. Thompson                                Gary E. Schnitzer, Esq.
                                                            17 Jeremy J. Thompson, Esq.                              Kravitz, Schnitzer & Johnson, Chtd.
                                                            18 Clark Hill, PLLC                                      8985 S. Eastern Avenue, Suite 200,
                                                               3800 Howard Hughes Parkway                            Las Vegas, NV 89123
                                                            19 Suite 500                                             Attorneys for Ocwen
                                                               Las Vegas, NV 89169
                                                            20 Attorneys for Equifax
                                                            21
                                                            22                                                  ORDER
                                                            23          IT IS SO ORDERED.
                                                            24
                                                                                                                        _____________________________________
                                                            25                                                          UNITED STATES MAGISTRATE JUDGE
                                                            26
                                                            27                                                                  October 25, 2019
                                                                                                                        DATED:______________________________
                                                            28


                                                                                                                  5 of 6
                                                             1
                                                                                                       EXHIBIT A
                                                             2                                 DECLARATION OF COMPLIANCE
                                                             3
                                                                        I, ____________________________________________, declare as follows:
                                                             4          1.      My address is _____________________________________________________.
                                                             5          2.      My present employer is _____________________________________________.
                                                             6          3.      My present occupation or job description is _____________________________.
                                                             7                  ___________________________________________________________________.

                                                             8          4       On ____________________, I received a copy of the Stipulated Protective Order.
HAINES & KRIEGER, LLC
                        8985 S. Eastern Avenue, Suite 350




                                                                        5.      I have carefully read and understand the terms of the Stipulated Protective Order.
                           Henderson, Nevada 89123




                                                             9
                                                                        6.      I will comply with all provisions of the Stipulated Protective Order.
                                                            10
                                                                        7.      I will hold in confidence, and will not disclose to anyone not qualified under the
                                                            11
                                                                 Stipulated Protective Order, any information, documents or other materials produced subject to
                                                            12   this Stipulated Protective Order.
                                                            13          8.      I will use such information, documents or other materials produced subject to the
                                                            14   Stipulated Protective Order only for purposes of this present action.
                                                            15          9.      Upon termination of this action, or upon request, I will return and deliver all

                                                            16   information, documents or other materials produced subject to the Stipulated Protective Order, and
                                                                 all documents or things which I have prepared relating to the information, documents or other
                                                            17
                                                                 materials that are subject to the Stipulated Protective Order, to my counsel in this action, or to
                                                            18
                                                                 counsel for the party by whom I am employed or retained or from whom I received the documents.
                                                            19
                                                                        10.     I hereby submit to the jurisdiction of this Court for the purposes of enforcing the
                                                            20   Stipulated Protective Order in this action. I declare under penalty of perjury under the laws of the
                                                            21   United States that the following is true and correct.
                                                            22          Executed this ___ day of ____________, 2019 at ________________________________.

                                                            23
                                                                                                                         ___________________________________
                                                            24
                                                                                                                         QUALIFIED PERSON
                                                            25
                                                            26
                                                            27
                                                            28


                                                                                                                 6 of 6
